Citation Nr: 0906607	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  08-04 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to total disability rating due to individual 
unemployability (TDIU).  


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to July 
2004.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision from the 
Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On his July 2008 substantive appeal, the Veteran requested a 
hearing before a Veterans Law Judge at the RO.  Because the 
RO schedules the hearings between the RO and the Board, a 
remand of this matter to the RO is necessary.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

Schedule the Veteran for a Travel Board 
hearing in accordance with his July 2008 
request.  Notify the Veteran of the date 
and time of the hearing in accordance 
with 38 C.F.R. § 20.704(b).  After the 
hearing, return the claims file to the 
Board in accordance with current 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

